United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1652
Issued: June 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 7, 2011 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs (OWCP) dated March 7 and June 16, 2011 that denied her claim for
disability compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she is entitled to
disability compensation for the period June 15 to December 31, 2010.
FACTUAL HISTORY
On May 31, 2003 appellant, then a 41-year-old carrier technician, filed a traumatic injury
claim alleging that on May 30, 2003 she injured her left knee and the right side of her face and
neck when her postal vehicle was hit from behind. By decision dated July 16, 2003, OWCP
1

5 U.S.C. §§ 8101-8193.

found that the motor vehicle accident occurred as alleged but that she submitted insufficient
medical evidence to establish that she sustained an injury due to the May 30, 2003 employment
incident. On January 26, 2004 an OWCP hearing representative reversed the July 16, 2003
decision and found that appellant sustained a left knee contusion caused by the May 30, 2003
motor vehicle accident. The hearing representative also found that OWCP should further
develop the medical record to determine if she had a back condition causally related to the
May 30, 2003 injury. By decision dated April 20, 2004, OWCP found that appellant did not
sustain a back condition causally related to the May 30, 2003 employment-related motor vehicle
accident. In a separate decision, it accepted that she sustained chondromalacia of the left knee
patella and a damaged tooth caused by the May 30, 2003 incident.
On August 25, 2004 appellant had left knee arthroscopic repair of a medial femoral
condyle lesion. She returned to work in December 2004 and received intermittent wage-loss
compensation for medical appointments. On August 4, 2005 appellant underwent an autologous
chondrocyte implantation in the left knee and returned to a part-time modified carrier position on
February 13, 2006 and to full-time modified duty on April 3, 2006.2 She received intermittent
wage-loss compensation.
In reports dated February 4, 2010, Dr. Robert M. Meneghini, Board-certified in
orthopedic surgery, performed a physical examination and injected appellant’s knee. He
diagnosed left knee pain and degenerative joint disease and provided restrictions to her physical
activity.
On June 15, 2010 she filed a claim for intermittent compensation for the period June 15
to July 15, 2010 and attached a time analysis form noting that she worked part time and was then
told to leave as there was no work for her. The time analysis form was signed by K. Donohue,
an employing establishment official. By letter dated July 28, 2010, OWCP informed appellant
that the medical evidence was insufficient to establish her claim for disability compensation and
advised her to submit a report from her physician that explained why she could not work.
Appellant filed claims for compensation for intermittent periods through December 13, 2010.
She attached time analysis forms to each claim, signed by an employing establishment official,
indicating that she was sent home because no work was available.3
In September 1, 2010 report, Dr. Jay R. Lieberman, a Board-certified orthopedic surgeon,
noted appellant’s complaint of left knee pain with activity. He provided examination findings
and advised that, upon review of an x-ray study, she had some joint space narrowing in the
medial aspect of the left knee. Dr. Lieberman diagnosed mild osteoarthritis of the left knee and
recommended physical therapy. In a September 8, 2010 report, Dr. Elizabeth Appel, a Boardcertified internist, advised that appellant was given minimal hours at work due to administrative
issues. Appellant had been on light duty and was asked to go home. In September 22 and
2

The modified duty offer indicated that appellant would case mail from one to eight hours daily, alternate seated
or standing for comfort level, no pushing or pulling greater than 10 pounds, no motor vehicle operation with
restrictions of standing for three hours, sitting for six hours and walking for one hour.
3

The time analysis forms indicated that appellant worked partial days on September 11, 21, 22, 27 and 29,
October 5 and 9 and December 11, 13, 14, 15, 20, 21, 22 and 23, 2010.

2

October 6, 2010 reports, Dr. Lieberman diagnosed osteoarthritis due to the May 30, 2003
employment injury. He found that she could work eight hours a day with lifting and climbing
restricted to six hours, standing, walking, pushing and pulling to two hours and bending and
stooping to one hour daily with a 10-pound weight restriction.
On October 22 2010 OWCP asked Dr. Lieberman to address whether appellant’s
osteoarthritis of the left knee was causally related to the May 30, 2003 employment injury and
whether she still had residuals due to the employment injury. By letter dated January 28, 2011, it
informed her that it could not process her compensation claims because the medical evidence
was insufficient to establish disability due to the accepted conditions. Appellant was afforded an
additional 30 days to provide the requested information. She retired in January 2011. In a form
report dated February 10, 2011, Dr. Appel advised that appellant became totally disabled on
January 27, 2011. She diagnosed severe osteoarthritis of the left knee and maxillofacial injury.
By decision dated March 7, 2011, OWCP denied appellant’s claim for intermittent wageloss compensation from June 15 to December 31, 2010 finding that the medical evidence did not
establish that she was disabled due to the accepted conditions.
On March 17, 2011 appellant requested a review of the written record. She asserted that
the hours claimed were when she was sent home because no work was available and indicated
that she had now retired. Appellant submitted a job offer dated January 3, 2007 that indicated
that she was to work modified duties for eight hours daily, a job offer dated September 9, 2010
noting that she was to work two hours daily casing mail and leave slips dated June 15 to
December 16, 2010 advising that she was told to leave work because no work was available. In
letters dated September 11, October 9 and December 6, 11, 13, 14 and 16, 2010, the employing
establishment advised her that, in accordance with the guidelines established by the National
Reassessment Process (NRP), a search for tasks meeting her medical restrictions had been
completed but that there was not enough work available within her restrictions for her to
complete a full day of work. Appellant was instructed to complete a leave slip and informed that
she could file a claim for compensation.4
In reports dated April 6 and 20, 2011, Dr. Lieberman noted appellant’s complaint of left
knee pain. He provided physical examination findings and advised that she had some medical
setbacks including atrial fibrillation and that she had a stroke in January 2011 without residual.5
Dr. Lieberman diagnosed early osteoarthritis and noted that appellant had joint space narrowing
on x-ray.
By decision dated June 16, 2011, an OWCP hearing representative affirmed the March 7,
2011 decision on the grounds that the medical evidence was insufficient to establish the claimed
disability.
4

Appellant also submitted evidence not relevant to the period of claimed disability, including information
regarding the May 30, 2003 employment injury, correspondence with OWCP and the employment establishment,
medical reports dated June 24, 2003 to March 8, 2010 and information regarding the Merit Systems Protection
Board and Equal Employment Opportunity Commission process.
5

A 24-hour Holter monitor report demonstrated asymptomatic atrial tachycardia.

3

LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition, which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”6 This term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employees’ physical limitations due to his or her work-related injury or illness
is withdrawn (except when such withdrawal occurs for reasons of misconduct nonperformance of
job duties or a reduction-in-force) or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.7 If the disability results
from new exposure to work factors, the legal chain of causation from the accepted injury is
broken and an appropriate new claim should be filed.8
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty.9 OWCP’s procedures
provide that a recurrence of disability can be caused by a withdrawal of a light-duty assignment
made specifically to accommodate an employee if the withdrawal is not due to misconduct or
nonperformance of job duties.10
FECA Bulletin No. 09-05 outlines procedures for light-duty positions withdrawn
pursuant to the NRP. Regarding claims for total disability when a wage-earning capacity
decision has not been issued, the Bulletin provides:
“1. If the claimant has been on light duty due to an injury[-]related condition
without an LWEC [loss of wage-earning capacity] rating (or the CE [claims
examiner] has set aside the LWEC rating as discussed above), payment for total
wage loss should be made based on the [Form] CA-7 as long as the following
criteria are met-[T]he current medical evidence in the file (within the last [six] months)
establishes that the injury[-]related residuals continue;

6

20 C.F.R. § 10.5(x).

7

Id. at § 10.5(x); see also Hubert Jones, Jr., 57 ECAB 467 (2006).

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3.b(a)(1) (March 2011).
See also Donald T. Pippin, 54 ECAB 631 (2003).
9

J.F., 58 ECAB 124 (2006); Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see also
Terry R. Hedman, 38 ECAB 222 (1986).
10

See Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.1500.3.b(1)(c).

4

[T]he evidence of file supports that light duty is no longer available; and
[T]here is no indication that a retroactive LWEC determination should be
made. (Note -- Retroactive LWEC determinations should not be made in
these NRP cases without approval from the District Director.)”11
The Bulletin also states that, “[i]f the medical evidence is not sufficient, the claims
examiner should request current medical evidence from the employing establishment and the
claimant.”12
The Board has held that a claimant established an employment-related recurrence of
disability when a modified position made specifically to accommodate an accepted condition
was withdrawn as part of the NRP and there was no indication that the modified work was
withdrawn due to misconduct or nonperformance of job duties.13
ANALYSIS
The accepted conditions are left knee contusion and chondromalacia patella. Appellant
claimed wage-loss compensation for intermittent disability when her work hours were reduced
beginning on June 15, 2010. The record contains time analysis forms and leave slips, signed by
employing establishment officials that note beginning on June 15, 2010 she was intermittently
told to leave early because no work was available for her. The record also contains a letters from
the employing establishment that informed appellant of the NRP guidelines to be followed when
there was not enough work available to meet her medical restrictions.
The Board finds that OWCP failed to properly follow the guidelines in FECA Bulletin
No. 09-05. In light of the withdrawal of appellant’s light-duty position, it did not properly
review the medical evidence from Dr. Meneghini and Dr. Lieberman, who treated her left knee
condition. As noted, OWCP’s procedures provide that a recurrence of disability can be caused
by a withdrawal of a light-duty assignment made specifically to accommodate an employee if the
withdrawal is not due to misconduct or nonperformance of job duties.14 The guidance from
FECA Bulletin No. 09-05 indicates that OWCP should consider whether the current medical
evidence establishes that appellant had continuing employment-related residuals at the time of
the withdrawal of the modified position.
The March 7 and June 16, 2011 decisions denying appellant’s claim for compensation did
not refer to FECA Bulletin No. 09-05 or attempt to follow its provisions. If no LWEC is in
place, as in this case, OWCP is to evaluate the medical evidence to determine if the current
evidence establishes that the employment-related residuals continue and, if the medical evidence
is not sufficient, the claims examiner should request current medical evidence from both the
11

FECA Bulletin 09-05 (issued August 18, 2009).

12

Id.

13

A.N., Docket No. 11-394 (issued October 26, 2011); K.S., Docket No. 08-2105 (issued February 11, 2009).

14

Supra note 10.

5

claimant and the employing establishment. Entitlement to wage-loss compensation would be
established if the current evidence established that employment-related residuals continued, the
light duty was no longer available and there was no indication that a retroactive LWEC
determination should be made.15
The case will be remanded to OWCP for a proper decision in accord with the proper
standard for review in accordance with FECA Bulletin No. 09-05. After such development as
OWCP deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 16 and March 7, 2011 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: June 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

R.K., Docket No. 11-1048 (issued January 25, 2012).

6

